Court of Appeals, State of Michigan

                                               ORDER
                                                                          Kathleen Jansen
People of MI v Shaunanna Lakeisha Gibson                                   Presiding Judge

Docket No.    320837                                                      David H. Sawyer

LC No.        13-008347-01-FC                                             Karen M. Fort Hood
                                                                           Judges


                The Court orders that the opinion issued in this case is hereby AMENDED to correct a
clerical error. The opinion is corrected to read June 16, 2015 as the date of the opinion.

              In all other respects, the opinion remains unchanged .




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 JUN 29 2015
                                        Date